Citation Nr: 1413565	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  12-03 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE


1. Entitlement to service connection for a back condition.

2. Entitlement to a service connection for a respiratory disability.

3. Entitlement to a service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel
INTRODUCTION

The Veteran had active service from February 2004 to February 2008.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The Board has reviewed the Veteran's physical claims file and the Virtual VA electronic claims file.

The issue of entitlement to a service connection for a respiratory disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. A back disability is not etiologically related to the Veteran's active service and thoracolumbar spine arthritis was not present within one year of his separation from such service.

2. The Veteran does not have a bilateral hearing loss disability for VA purposes.


CONCLUSIONS OF LAW

1. A low back disability was not incurred in active service and the incurrence of thoracolumbar spine arthritis during service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2. A bilateral hearing loss disability was not incurred in active service and may not be presumed to have been incurred in active service.  38 U.S.C.A. § 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The VCAA enhanced VA's duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA also redefined the obligations of VA with respect to the duty to assist the veteran with the claim.  Id.  In the instant case, the Board finds that VA fulfilled its duties to the Veteran under the VCAA.

The record reflects the Veteran was mailed letters in November 2009 and August 2011 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The November 2009 and August 2011 letters provided the Veteran with appropriate notices with respect to the disability-rating and effective-date elements of his claims. 

The Board also finds the Veteran has been afforded adequate assistance in response to his claims.  The Veteran's service treatment records (STRs) are on file.  VA Medical Center treatment notes have also been obtained.  In addition, the Veteran has been afforded the appropriate VA examinations, as set forth below.  The Board has determined that those examinations were adequate because they were factually informed, medically competent, and responsive to the issues on appeal.  38 C.F.R. § 4.2 (2013).  

Based on the foregoing, it is the Board's determination that the VA fulfilled its VCAA duties to notify and to assist the Veteran, and thus, no additional assistance or notification is required.  

Service connection 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that in order to prevail on the issue of service connection on the merits, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

Where a veteran served for at least 90 days during a period of war and manifests an organic disease of the nervous system, such as sensorineural hearing loss, or arthritis to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In addition, the disease entity for which service connection is sought, such as a back disability, must be chronic rather than acute and transitory in nature.  For the showing of chronic disease in service, a combination of manifestations must exist sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  For certain chronic diseases set forth in 38 C.F.R. § 3.309(a), to include arthritis, continuity of symptomatology is required when the condition noted during service is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  See 38 C.F.R. § 3.303(b) (2013); Walker v. Shinseki, 708 F.3d 1331, (Fed. Cir. 2013) (noting that "continuity of symptomatology" as specified in 38 C.F.R. § 3.303(b) affords an alternative route to service connection only for specific chronic diseases).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Back disability

The Veteran has asserted that he injured his lower back during active service. Specifically, he reported that while bending over to pick up a heavy bucket, he felt a tear in his lower back and has continued to experience back pain since that time. 

A review of the STRs shows that in March 2005 the Veteran received medical treatment for lower back pain with radiation into the legs.  He stated that he was lifting a heavy object at work when he felt a tear and pain down his lower back.  The assessment was back strain, lumbar.  There was no follow-up treatment following the initial visit. In August 2005, the Veteran filled out a post deployment health assessment questionnaire in which he denied having any back pain.   In November 2007, he was afforded a separation examination.  A review of that examination report shows that the Veteran had no complaints of back pain and his spine was found to be clinically normal.

In September 2011, the Veteran had a VA examination.  At that time, he reported he worked as a heavy equipment operation during his time in active service.  He described injuring his back while bending over to lift up a heavy bucket.  It was noted that he was seen that one time and prescribed medication, which he never renewed.  The examiner diagnosed the Veteran with a lumbar strain.  Based on a review of the claims file and the Veteran's reported history, he opined that the Veteran's current lumbar strain is less likely as not due to or a result of the lumbar strain he had in military service.  The examiner noted that the Veteran did have a decreased range of motion but otherwise had a normal examination.  In addition, the examiner based his opinion on that fact that the Veteran only sought treatment once during service for back pain that radiated to both of his legs and was prescribed Naproxen.  He further commented that back pain was one of the most common health problems people presented to a clinician, and, while it was self-limiting, it could reoccur like any other injury.  

While the Veteran might sincerely believe that his back disability is related to an injury he sustained in active service and lay persons are competent to provide opinions on some medical issues, the issue of whether the Veteran's current back disability is related to a reported injury falls outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In sum, the Veteran experienced an incident of acute and transitory lumbar strain in March 2005 that fully resolved without lasting residual prior to his separation from active service.  Additionally, there is no documented evidence of record indicating the Veteran was diagnosed with thoracolumbar spine arthritis.  The September 2011 VA examiner competently opined that the Veteran's back disability is not related to his active service.  This opinion is probative, as it was based upon the Veteran's history and supported by a rationale.  There is not medical opinion to the contrary.  
Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for a back disability is not warranted.

Bilateral hearing loss disability

The Veteran asserts that his bilateral hearing loss disability was incurred as a result of hazardous noise exposure during active service.  He is service connected for tinnitus.  The Board notes that the Veteran's exposure to hazardous noise during active service has previously been conceded.

A review of the Veteran's STRs shows an audiometric evaluation demonstrated hearing within normal units at the time of his December 2003 entrance examination.  Reported puretone thresholds for the both ears, in decibels, were:
   
HERTZ
500 Hz
1,000 Hz
2,000 Hz
3,000 Hz
4,000 Hz
RIGHT
10
0 
10
0
 0
LEFT
10
5
0
0
0

In August 2004, the Veteran had another audiometric evaluation due to routine exposure to noise.  Again, his audiometric evaluation demonstrated hearing within normal units.  Reported puretone thresholds for both ears, in decibels, were:
   
HERTZ
500 Hz
1,000 Hz
2,000 Hz
3,000 Hz
4,000 Hz
RIGHT
15
0 
10
0
 5
LEFT
20
10
0
0
 0

The Veteran was again given an audiometric evaluation in February 2006.  This evaluation, however, demonstrated a threshold shift from the previous evaluations.     Reported February 2006 puretone thresholds, in decibel were:

HERTZ
500 Hz
1,000 Hz
2,000 Hz
3,000 Hz
4,000 Hz
RIGHT
25 
10
15
25
20
LEFT
20
20
10
10
15

Here, the February 2006 evaluation showed some degree of hearing loss in the Veteran's hearing, bilaterally, although, he did not have a bilateral hearing loss disability for VA compensation purposes.   Again in August 2006, he was seen by the same February 2006 examiner to assess if he had any hearing loss since he had a threshold shift in hearing from his August 2004 audiological evaluation due to regular exposure to noise trauma in active service.  A review of the record indicates the examiner determined that he did not have any hearing loss based on the February 2006 audiogram results.

After service, the Veteran was afforded a VA audiological evaluation in September 2011.  At that evaluation, he reported that he had difficulty understanding speech in all listening situations, particularly on the telephone.  He stated his hearing in his right ear was worse than in his left ear.  In addition, the Veteran indicated his noise exposure was from a jackhammer as he worked as a heavy equipment operator.  A review of the examination report shows the Veteran had normal hearing bilaterally from 250 Hz through 8000 Hz.  Reported puretone thresholds for both ears, in decibel were:

HERTZ
500 Hz
(A)
1,000 Hz
(B)
2,000 Hz
(C)
3,000 Hz
(D)
4,000 Hz
(E)
Average
(B+C+D+E)
RIGHT
15
10
15
10
5
10 
LEFT
15
10
0
5
15
7.5

Speech discrimination in the right ear, using the Maryland CNC test, was 96 percent and 98 percent in the left ear.  These findings do not show hearing loss by VA standards.  See 38 C.F.R. § 3.385.  There are no other audiogram reports of record showing that the Veteran has hearing loss bilaterally for VA purposes. 

While the Veteran is competent to report when he first experienced symptoms of bilateral hearing loss and that they have continued since service, as a lay person, he is not competent to diagnose himself with bilateral hearing loss for VA compensation purposes.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.  

The Court has held that in order for a disability to be service connected, it must be present at the time a claim for VA disability compensation is filed or during the pendency of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321(2007).  In this regard, as noted above, there are specific requirements as to what is considered hearing loss for VA compensation purposes and a review of the Veteran's various audiograms of record fails to show that the Veteran has bilateral hearing loss for VA compensation purposes during the pendency of this claim.  38 C.F.R. § 3.385.  Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for bilateral hearing loss is not warranted.

ORDER

Entitlement to service connection for a back disability is denied.

Entitlement to service connection for a bilateral hearing loss disability is denied.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran believes he has a lung condition stemming from his active service.  Specifically, he reported that he had intermittent dyspnea after exposure to burning trash while deployed in Iraq.  He has also indicated that he was exposed to truck exhaust fumes and sand/dust in Iraq.

A review of the Veteran's STRs shows that he complained of shortness of breath in February 2007.  No diagnosis was provided at that time.  At his November 2007 separation examination, it was noted that his respiratory movements were normal upon physical examination.

The Veteran was afforded a VA respiratory examination in September 2011.   At that examination, he complained of having bouts of shortness of breath lasting several minutes.  He reported that on his last physical testing for the National Guard, he ran nine miles in an hour without any problems.  Upon physical examination, the Veteran's lungs were clear.  There were no signs of a lung disorder.  The examiner opined that it is more likely than not that the Veteran's intermittent dyspnea is related to emotional issues such as anxiety rather than any underlying lung disease.  It was documented that since the Veteran's shortness of breath was not due to exercise it was suggestive of subjective dyspnea not related to lung problems.  In addition, an x-ray and pulmonary function test were ordered.  A September 2011 x-ray showed that the Veteran's lungs were clear.  Absent from the record, however, is a copy of the pulmonary function test ordered at the September 2011 VA examination.  Therefore, a copy of the pulmonary function test must be associated with the claims file.  The Veteran should also be afforded an appropriate VA examination, as set forth below.

The Board also notes that the February 2007 service treatment record indicates that the Veteran was to be scheduled for a chest x-ray and pulmonary function test (PFT).  During his VA examination in September 2011, he reported that he never had a chest x-ray during service and could not remember whether or not he had a PFT during service.  On remand, a request should be made for any results of a PFT that was conducted during service.

Finally, the Veteran's current VA treatment records should be obtained prior to a decision being rendered in this case.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the NPRC, and/or any other appropriate source, and request a copy of any results of a pulmonary function test that was conducted during service in approximately February 2007.  If any such record is not available, a negative reply is required.

2.  Make arrangements to obtain a copy of the Veteran's pulmonary function test ordered at the time of his September 2011 VA examination.

3.  Make arrangements to obtain a copy of the Veteran's complete VA treatment records, dated since July 2011.

4.  Thereafter, schedule the Veteran for a VA pulmonary examination.  The claims file must be made available to and reviewed by the examiner in conjunction with completion of the examination report.  All necessary tests should be performed and clinical manifestations should be reported in detail.  

The examiner should identify all current pulmonary disorders found to be present.  For any diagnosed pulmonary disorder, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., 50% or greater probability) that the disorder had its clinical onset during active service or is related to any incident of service, including the complaints of dyspnea in service and/or exposure to burning trash, exhaust fumes, and/or sand/dust.  

The examiner should specifically indicate whether or not any respiratory problems are symptoms of a diagnosed disability or are attributable to undiagnosed illness.  

If there are any objective indications of respiratory problems that cannot be attributed to any organic or psychological cause, the examiner should so state. The examiner should identify any abnormal symptoms, abnormal physical findings, and abnormal laboratory test results that cannot be attributed to a known clinical diagnosis.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the examiner's conclusions.

5. Next, review the claims file and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If the examination report does not include adequate response(s) to the specific opinion(s) requested, it must be returned to the providing examiner for corrective action.

6. Finally, after completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative, if any, with an SSOC and afford them the appropriate time period for a response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


